DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al. (US2005/0057082).  Regarding claim 1, Hatta teaches a vehicle seat including a foldable seat kinematic which has a backrest part (14) and a seat part (12), said seat kinematic being adjustable between a normal position (fully upright, see Figure 1) and a folded-forward functional position (Figures 4-6), said seat kinematic being manually foldable from the normal position into the folded-forward functional position (see paragraph [0072] where it implies a user has folded down the seat back); a motor (24); an activating system (26) which is adapted to be driven by the motor between a deactivated position and an activated position (see paragraph [0072]); a connecting rod (22R and 22L) provided between the activating system (26) and the seat kinematic (16; which is 12 and 14 combined); wherein the seat kinematic is movable from the folded-forward functional position into the normal position by the activating system and the connecting rod when the motor is actuated so as to drive the activating system from the deactivated position to the activated position (see paragraph [0082]), said activating system being configured to not interfere with the seat kinematic when said activating system is in the deactivated position (see paragraphs [0038], [0048]).

Regarding claim 2, Hatta further teaches wherein the connecting rod (22R and 22L) has a first end and second end, said first end is connected with the seat kinematic (near A1, see Figure 1) and said second end is actuatable by the activating system (26, see Figure 2).

Regarding claim 3, Hatta further teaches wherein said first end of the connecting rod (22R and 22L) is articulated (via 38) on the seat kinematic (see paragraph [0052]).

Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive.  The applicant argues:
“Hatta uses the motor 24 to drive the seat 10 at all times between the upper and lower floor areas as noted above. Thus, Hatta fails to teach, at least, the deactivated position of the activating system recited in claim 1 and "said activating system being configured to not interfere with the seat kinematic when said activating system is in the deactivated position." For at least this reason, Hatta fails to anticipate claim 1 and the rejection of claim 1 under 35 U.S.C. § 102 is respectfully requested to be withdrawn.”

The examiner respectfully disagrees with this argument.  As referred to in the Office Action, paragraph [0072] of Hatta implies that the user manually folds the seatback (14) to the flat position (see Figure 5) when the motor is deactivated and the seat (16) is located at the upper floor (see Figure 1).  Paragraph [0072] states at least: 
“At first, after having folded down the seat back (14) onto the seat cushion (12) to place the basic seat unit (16) in the folded state (see FIG. 5), a user or seat occupant has to pull the unlocking strap (68) backwardly as indicated by the corresponding arrow in FIG. 1.”
This language implies that the user has folded the seatback down from the use position to the folded flat position.  Then, to activate the motor, the user then pulls the unlocking strap (68) to move the seat from the upper floor to the lower floor.  The activating system (26) which is powered by the motor (24) is deactivated and not able to interfere with the kinematics until the strap (68) is pulled by the user, thus satisfying the claim limitation.
	The examiner further notes that given the language of paragraph [0082], it appears that once the user desires, the kinematics can be returned (via the motor and activating system) from the folded flat position on the lower floor back to the configuration in Figure 1.  Paragraph [0082] states at least:
“When it is desired to return the seat (10) from the lower storage position on the lower floor area (46) to the upper use position on the upper floor area (54), another switch (not shown) is turned on to operate the motor (24) reversely, thereby causing reverse or clockwise rotation of the driving shaft (26).… In this way, as viewed reversely from FIG. 6 to FIG. 5 and jumping over to FIG. 1, it is to be seen that the first and second forward link members (20R) (20L) are displaced to their own home positions (B1), while the first and second backward link members (22R) (22L) are displaced to their own home positions (A1), whereupon the folded state (FS) of basic seat unit (16) is set in the upper use position on the upper floor area (54) as in FIG. 1.”

Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636